department of the treasury internal_revenue_service washington d c of f i c e of c h i e f c ou n s e l number release date uilc date cc pa apjp b02 fsa-n-143426-01 internal_revenue_service national_office chief_counsel_advice memorandum for associate area_counsel - area cc sb no from assistant chief_counsel administrative provisions judicial practice cc pa apjp subject notice requirements for securing consents to extend the period of limitations this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend date a date b date c date d date e date f date g date h issue fsa-n-143426-01 whether the service may rely on a consent to extend the period of limitations obtained from the taxpayer if the service did not comply with the notice requirements of sec_6501 conclusions we believe that the form_872 should be valid when the purposes underlying sec_6501 are satisfied whether those purposes were satisfied in this case turns upon whether the taxpayer had knowledge of his right to refuse to sign or limit the scope of the extension contained in the form_872 determining the taxpayer’s knowledge is a factual question facts the taxpayer is a truck driver on date a the service opened an audit on the taxpayer’s individual income_tax returns for tax_year the examination was expanded to include tax years and on date b after the examination_report was issued the revenue_agent contacted the taxpayer directly to discuss the adjustments after several months of discussions with the taxpayer the revenue_agent issued a 30-day_letter to the taxpayer at that time there was less than one year remaining on the period of limitations for assessment subsequently on date c the revenue_agent solicited a consent to extend time to assess tax form_872 by mailing the form to the taxpayer with a handwritten note reading enclosed are consents to extend the statute_of_limitations on your federal tax_return the statute on your federal tax_return will expire within days on date d i have completed an unagreed report because you have failed to respond to the report noting the adjustments to your and federal tax returns before i can forward the unagreed report so that you may request an appeal or a conference with my immediate supervisor i must secure your signature extending the statute to allow sufficient time to review your case if i don't hear from you within days i will have to forward the tax_year for statutory_notice_of_deficiency i have mailed the consents to both of the addresses i know fsa-n-143426-01 in order to extend the statute please sign and date both of the consents and mail back to our office in the enclosed envelope the revenue_agent did not include letter do request to extend statute letter sc statute extension letter or publication extending the tax_assessment period with the form_872 in addition the revenue_agent did not have any communications with the taxpayer regarding his rights to refuse to sign or limit the extension the taxpayer signed the form_872 on date e extending the period to date d and returned it to the revenue_agent the service received the form on date f a manager countersigned on date g and a copy was mailed to the taxpayer that same day on date h the taxpayer’s sister called the service on his behalf she sought information about what he needed to do and how much he owed according to the examination_report the taxpayer has not responded to any of the items sent after he signed the extension as of the time of this writing a statutory_notice_of_deficiency has not been issued law and analysis generally the period of limitations within which the service may assess taxes is three years from the date the return is filed sec_6501 prior to the running of the period of limitations both the taxpayer and the service may agree in writing to extend the period sec_6501 sec_6501 provides that the service shall notify the taxpayer of his or her right to refuse to extend the period of limitations to limit an extension to a particular issue or issues and to limit the extension to a particular period of time further the statute prescribes that notice be provided each time the service requests an extension the legislative_history underlying this provision reveals that congress was concerned that in some cases taxpayers had not been fully aware of their right to refuse to extend the period of limitations and the taxpayers felt that they had no choice but to agree to extend the period of limitations upon the request of the service see h_r conf_rep no pincite the code and legislative_history are silent as to the consequences for failing to comply with sec_6501 an analogous situation could be section of rra98 wherein congress directed the service to include the petition date on each notice_of_deficiency it issues like sec_6501 section of rra98 does not prescribe what consequences result from the service’s failure to comply with its provisions fsa-n-143426-01 section a states the secretary_of_the_treasury or the secretary’s delegate shall include on each notice_of_deficiency under sec_6212 of the internal_revenue_code_of_1986 the date determined by such secretary or delegate as the last day on which the taxpayer may file a petition with the tax_court publaw_105_206 112_stat_685 in smith v commissioner u s app lexis 10th cir aff’g 114_tc_489 the service sent petitioners a notice_of_deficiency that failed to comply with section of rra98 the petitioners claimed that the failure rendered the statutory notice invalid noting that the petitioners had received the notice and filed a timely petition therefrom the court found the notice to be valid despite the technical violation of rra98 both the tax_court and the tenth circuit did not believe that the statute was intended to provide relief to petitioners who suffered no prejudice furthermore the tenth circuit noted that the legislative purpose of section was to ensure that taxpayers did not miss their filing deadlines because of a simple miscalculation thus where a petition was timely filed invalidation of the notice_of_deficiency would not serve section 3463's purpose 116_tc_356 appeal docketed no 5th cir date presented a similar issue in rochelle the taxpayer claimed that the notice_of_deficiency was invalid because the service failed to comply with section a the case differed from smith however in that rochelle did not file a timely petition instead rochelle mailed his petition days after the filing deadline in considering whether the deficiency_notice was valid the court examined the legislative_history of section it found that congress wanted taxpayers to receive assistance in determining the time period in which they must file a petition in the tax_court and that taxpayers should be able to rely on the computation of that period by the service because the service did not compute any date the notice_of_deficiency did not provide any misleading information on which the taxpayer would have relied additionally there was no evidence that the lack of assistance in calculating the filing deadline contributed to the untimeliness of the petition further the taxpayer presented no evidence that he suffered while this section has not been incorporated as a provision of the internal_revenue_code it nonetheless has the force of law see 114_tc_489 fsa-n-143426-01 prejudice because of the service’s failure thus the court found that there was no prejudice and ruled that the notice was valid while the tax_court held that technical noncompliance with a statutory directive did not invalidate the notices at issue in smith and rochelle the critical factor in reaching the holdings was that the technical noncompliance did not frustrate the underlying purpose for which congress enacted the statutory directive the court believed that the purpose of the statute was not intended to provide relief to taxpayers in the circumstances of the petitioners in smith and rochelle in smith the tenth circuit affirmed the tax court’s decision by analogy the service’s failure to provide a taxpayer the information required by sec_6501 should invalidate a taxpayer’s consent to an extension only when the purpose of sec_6501 is frustrated as explained above sec_6501 was intended to inform those taxpayers who are not familiar with the tax laws of their rights taxpayers who are uninformed lack specific knowledge of the tax law and have no reason to know of their rights are the type of taxpayers congress intended to protect when a taxpayer does not know his rights and the service fails to inform that taxpayer of his rights the taxpayer may not have the opportunity to make an informed decision about whether to sign the form_872 conversely when a taxpayer has knowledge of his rights noncompliance with sec_6501 is merely technical like the violations in smith and rochelle any consent given would be fully informed and the purpose of sec_6501 would be served therefore where a taxpayer is knowledgeable of his rights the reasoning of smith and rochelle support the conclusion that failure to provide a taxpayer notice under sec_6501 does not invalidate a taxpayer’s consent under the above analysis the validity of the form_872 turns upon the facts and circumstances of the case including the taxpayer’s knowledge of his rights case development hazards and other considerations one hazard to the above analysis is 112_tc_183 nonacq 2000_44_irb_429 where the tax_court held that the commissioner would bear the burden_of_proof where the statutory notice did not comply with the requirements of sec_7522 to describe the basis of the tax determined to be due like sec_6502 sec_7522 does not contain an explicit remedy for the commissioner’s failure to meet its requirements we do not believe that the shea analysis should be applied to sec_6501 we will provide further discussion of shea should you determine that the factual analysis described below fsa-n-143426-01 would support determining that the form_872 is valid and the matter proceed to litigation this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please contact us pincite-4940 if you have any further questions by ____________________ ashton p trice senior technician reviewer apjp branch
